[Cite as ABC TGAB, L.L.C. v. Stark Cty. Bd. of Revision, 2021-Ohio-4185.]


                                       COURT OF APPEALS
                                      STARK COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


ABC TGAB, LLC,                                            :   JUDGES:
                                                          :   Hon. Craig R. Baldwin, P.J.
        Plaintiff - Appellant                             :   Hon. W. Scott Gwin, J.
                                                          :   Hon. John W. Wise, J.
-vs-                                                      :
                                                          :
STARK COUNTY BOARD OF REVISION,                           :    Case No. 2021CA00030
et al.,                                                   :
                                                          :
        Defendants - Appellees                            :   OPINION



CHARACTER OF PROCEEDING:                                      Appeal from the Stark County Court
                                                              of Common Pleas, Case No.
                                                              2020CV01309


JUDGMENT:                                                     Affirmed



DATE OF JUDGMENT:                                              November 24, 2021


APPEARANCES:

For Plaintiff-Appellant                                       For Defendants-Appellees

BRIAN T. WINCHESTER                                           ROBERT M. MORROW
JESSE M. SCHMIDT                                              Lane Alton
McNeal Schick Archibald & Biro Co., LPA                       Two Miranova Place, Suite 220
4608 St. Clair Ave.                                           Columbus, Ohio 43215
Cleveland, Ohio 44103
                                                              Mary Jo Shannon Slick
                                                              Stark County Educational Service
                                                              Center
                                                              6057 Strip Ave. N.W.
                                                              North Canton, Ohio 44720
Stark County, Case No. 2021CA00030                                                 2


Baldwin, P.J.

      {¶1}      Plaintiff-appellant ABC TGAB, LLC appeals from the February 19, 2021

Judgment Entry of the Stark County Court of Common Pleas affirming the decision of the

Stark County Board of Revision.

                        STATEMENT OF THE FACTS AND CASE

      {¶2}      Appellant ABC TGAB, LLC (hereinafter “ABC”) purchased seven parcels of

land on December 5, 2019. These undeveloped seven parcels, which totaled 43.39 acres,

were part of the seven parcels purchased from Tam-O-Shanter Company in December

of 2019 for $8,750,000. The seven parcels (10011537, 10011539, 10011540, 10011541,

10011542, 10011543, 10011544) totaled 59.12 acres.           Two of the seven parcels

(10011540, 10011541), which totaled 15.73 acres, were simultaneously sold a third party

(Meijer Stores Limited Partnership) for $4,600,000 in another arm’s length transaction

recorded on December 6, 2019. This left a remainder of 43.39 acres.

      {¶3}      Appellee Jackson Local School District Board of Education received tax

revenue from the parcels. Appellee filed a valuation complaint with the Board of Revision

for the tax lien date of January 1, 2019. Appellee sought a value of $4,150,000 for the

five parcels , which represented the difference between the total purchase price for

appellant’s seven parcels ($8,750,000) and the sale price of the two parcels ($4,600,000)

sold to the third party, Meijer Stores Limited Partnership. In turn, appellant, based upon

the testimony and appraisal of its appraiser, Daniel Miller, sought a valuation of

$3,253,000. The Board of Revision found in favor of appellee and issued a decision on

August 27, 2020 determinizing that the value of the five parcels was $4,150,000.
Stark County, Case No. 2021CA00030                                                  3


       {¶4}   Appellant then appealed to the trial court. At the hearing before the trial

court, appellant’s expert appraiser, Daniel Miller, testified that because the five parcels

had different potential best uses and would likely be partially combined as part of any

sale, he treated them as five separate properties. As of January 1, 2019, all of the

properties were undeveloped land. Miller concluded that parcels 10011543 and

10011544 (+/- 6.77 acres) (Property One) were commercial vacant land and that their

highest and best use was a commercial development. The contiguous parcels were at a

four way lighted intersection with good road frontage, and good exposure and visibility.

He opined that Property One’s value was $1,185,000. With respect to parcel numbers

10011537 and 10011542 (+/- 14.92 acres) (Property Two), Miller concluded that this was

vacant residential land with a highest and best use as senior residential living or assisted

residential living with a market value of $940,000. These parcels have minimal frontage

on Fulton Drive N.W., a public road, and minimal visibility and exposure. Finally, with

respect to parcel number 10011539 (+/- 21.70 acres) (Property Three), Miller opined that

this was too was residential vacant land with a highest and best use as senior residential

living or assisted residential living with a market value of $1,128,000. This parcel has

minimal public road frontage and minimal visibility and exposure. Miller’s appraisal was

dated January 1, 2019.

       {¶5}   In order to arrive at his appraised values, Miller considered sales of

properties comparable to all three properties. For Property One, he considered the sales

of three similar commercial properties within the past five years and used the sales prices

of the same to arrive at a price of $175,000.00 per acre. With respect to Property Two,

Miller compared such property with four recent sales of residential properties which were
Stark County, Case No. 2021CA00030                                                       4


developed into senior/assisted living residences and with respect to Property Three, he

compared such property with five sales of residential properties which were developed

into senior/assisted living /skilled nursing facilities. Miller arrived at a price of $63,000 per

acre and $52,000 per acre respectively.

       {¶6}   Appellee did not have any licensed appraiser or any other expert witness

testify at the hearing, Rather, appellee subtracted the sale price of the two parcels

($4,600,000) from appellant’s purchase price of the seven parcels ($8,750,000) , to arrive

at an aggregate value of the remaining five parcels of $4,150,000.

       {¶7}   The Transcript of the Board of Revision hearing was filed and briefs were

filed by the parties. As memorialized in a Judgment Entry filed on February 19, 2021, the

trial court affirmed the decision of the Board of Revision.

       {¶8}   Appellant now appeals, raising the following assignment of error on appeal:

       {¶9}   “I. THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION WHEN

IT AFFIRMED THE DECISION OF THE BOARD OF REVISION.”

                                                I

       {¶10} Appellant, in its sole assignment of error, argues that the trial court erred

and abused its discretion in affirming the decision of the Board of Revision. We disagree.

       {¶11} Pursuant to R.C. 5717.05, a trial court may hear an appeal from the decision

of the county's Board of Revision. R.C. 5717.05 requires more than a mere review of the

decision of the Board of Revision. Black v. Bd. of Revision of Cuyahoga Cty., 16 Ohio

St.3d 11, 14, 475 N.E.2d 1264 (1985). In reviewing the Board's decision, “the common

pleas court is to give the * * * decision no deference.” Lockhart Dev. Co. v. Summit Cty.

Bd. of Revision, 9th Dist. Summit No. 25728, 2011–Ohio–5000, ¶ 8. “Under [R.C.]
Stark County, Case No. 2021CA00030                                                  5


5717.05, a common pleas court must ‘independently weigh and evaluate all evidence

properly before it’ in order to ‘make an independent determination concerning the

valuation of the property at issue.’ “ Id. at ¶ 8, quoting Black, supra at 13, 475 N.E.2d

1264. “On the other hand, an appellate court should only disturb the trial court's

independent judgment upon an abuse of discretion.” JRB Holdings, L.L.C. v. Wayne Cty.

Bd. of Revision, 9th Dist. No. 05CA0048, 2006–Ohio–1042, ¶ 6. An abuse of discretion

means that the trial court was unreasonable, arbitrary, or unconscionable in its

ruling. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).

       {¶12} Article XII, Section 2 of the Ohio Constitution requires property to be “taxed

by uniform rule according to value.” “[T]he value or true value in money of any property is

the amount for which that property would sell on the open market by a willing seller to a

willing buyer. In essence, the value of property is the amount of money for which it may

be exchanged, i.e., the sales price.” State ex rel. Park Inv. Co. v. Bd. of Tax Appeals, 175

Ohio St. 410, 412, 195 N.E.2d 908 (1964).“).

       {¶13} While appellant argues that the trial Board of Revision erred in not accepting

the report and testimony of its appraiser, we note that the it is not required to adopt the

appraisal methodology espoused by any expert or witness. See Youngstown Sheet &

Tub Co. v. Mahoning Cty. Bd. Of Revision, 66 Ohio St.2d 398, 422 N.E.2d 846, paragraph

one of the syllabus (1981).

       {¶14} Appellant contends that the trial court abused its discretion when it affirmed

the decision of the Board of Revision. Appellant argues that the trial court completely

rejected the report of the appraiser and that appellee failed to present any testimony

challenging the appraiser’s findings. We disagree.
Stark County, Case No. 2021CA00030                                                     6


       {¶15} There was evidence before the trial court that appellant purchased seven

contiguous parcels for $8,750,000 in December of 2019 and subsequently shortly

thereafter sold two of the parcels for $4,600,000. As noted by appellee, this was

documented by the relevant deeds and conveyance forms. Subtracting $4,600,000 from

$8,750,000 equals $4,150,000.

       {¶16} R.C. 5713.03 requires county auditors to:

              determine, as nearly as practicable, the true value of the fee simple

       estate, as if unencumbered * * *,” of real property. In so doing, if the property

       “has been the subject of an arm's length sale between a willing seller and a

       willing buyer within a reasonable length of time, * * * the auditor may

       consider the sale price * * * to be the true value for taxation purposes. Id.

Columbus City Schools Bd. of Edn v. Franklin Cty Bod. Of Revision., 159 Ohio St.3d 283,

2020-Ohio-353, 150 N.E.3d 877, ¶ 28.

       {¶17} R.C. 5713.03 creates a rebuttable presumption that a property's recent sale

price in an arm's-length transaction constitutes the best evidence of the true monetary

value. Id. at ¶ 29, citing Terraza 8, L.L.C. v. Franklin Cty. Bd. of Revision, 150 Ohio St.3d

527, 2017-Ohio-4415, 83 N.E.3d 916, ¶ 33, citing Conalco, Inc. v. Monroe Cty. Bd. of

Revision, 50 Ohio St.2d 129, 363 N.E.2d 722 (1977), paragraph one of the syllabus, citing

R.C. 5713.01. The court also recognizes “ ‘a companion presumption that ‘a submitted

sale price has met all the requirements that characterize true value,’ subject to rebuttal

by proof that the sale was not at arm's length or not recent.’ ” Id. at ¶ 29, quoting Terraza

8 at ¶ 32, quoting Cincinnati School Dist. Bd. of Edn. v. Hamilton Cty. Bd. of Revision, 78

Ohio St. 3d 325, 327, 677 N.E.2d 1197 (1997).
Stark County, Case No. 2021CA00030                                                 7


      {¶18} In the case sub judice, the trial court focused on the actual sales price of

the parcels. The Ohio Supreme Court has consistently held the best evidence of true

value for real estate taxation purposes is a recent sale in an arm's-length transaction

between a willing seller and a willing buyer. Amerimar Canton Office, L.L.C. v. Stark Cty.

Bd. of Revision, 5th Dist. Stark No.2014CA00162, 2015–Ohio–2290, ¶ 20 citing

Zazworsky v. Licking Cty. Bd. of Revision, 61 Ohio St.3d 604, 575 N.E.2d 842 (1991).

See also Hillard City School Bd. of Edn. v. Franklin Cty. Bd. of Revision, 53 Ohio St.3d

57, 558 N.E.2d 1170 (1990).

      {¶19} An arm's-length transaction is “ ‘one which encompasses bidding and

negotiation on the open market between a ready, willing and able buyer, and a ready,

willing and able seller, both being mentally competent, and neither acting under duress

or coercion.’ “Walters v. Knox Cty. Bd. of Revision, 47 Ohio St.3d 23, 25, 546 N.E.2d 932,

935, (1989). “[A]n arm's-length sale is characterized by these elements: it is voluntary,

i.e., without compulsion or duress; it generally takes place in an open market; and the

parties act in their own self-interest.” Id. This showing may be made by, for example,

furnishing a deed and a conveyance-fee statement. See Dauch v. Erie Cty. Bd. of

Revision, 149 Ohio St.3d 691, 2017-Ohio-1412, 77 N.E.3d 943, ¶ 17, citing Worthington

City Schools Bd. of Edn. v. Franklin Cty. Bd. of Revision, 124 Ohio St.3d 27, 2009-Ohio-

5932, 918 N.E.2d 972, ¶ 28.

      {¶20} In the case sub judice, four exhibits were presented by appellant to the

Board of Revision regarding the sales, These exhibits are as follows:

      {¶21} Exhibit 1 – A Conveyance Fee Statement signed on December 4, 2019 and

filed on December 6, 2019 for the sale of the two Meijer Parcels by ABC.
Stark County, Case No. 2021CA00030                                                   8


       {¶22} Exhibit 2 – A Conveyance Fee Statement signed on December 4, 2019 and

filed on December 5, 2019 involving the original sale transaction between Tam-O-Shanter

to ABC for the seven parcels.

       {¶23} Exhibit 3- A Deed from Tam-O-Shanter to ABC signed on December 4,

2019 for the seven parcel sale which was recorded on December 5, 2019.

       {¶24} Exhibit 4 – A Deed from ABC to Meijer signed on December 5, 2019 for the

sale of the two Meijer Parcels which was recorded on December 6, 2019.

       {¶25} The trial court found that “[w]ith the presentation of this evidence, rebuttable

presumptions arise that the sales prices meet all of the requirements of true value and

constitute the best evidence of the true value of the collective properties. Thus, the burden

shifts to Appellant to present evidence to the contrary.”

       {¶26} Contrary to appellant’s assertion, the trial court did consider the testimony

and appraisal of appellant’s appraiser, Daniel Miller. Rather, the trial court found that

Miller’s opinions were not as persuasive as the actual sales themselves and did not

constitute superior evidence of value. The trial court found that there were a number of

flaws contained within Miller’s appraisal. For example, the trial court, as noted by

appellee, noted that Miller was analyzing the ABC parcels in pieces rather than as a whole

and that Miller used sales transactions occurring in 2014, 2015 and 2015 as comps. The

trial court further did not find persuasive Miller’s belief that it was proper to categorize

some three of the five parcels as “residential” when they were listed in the Property

Record Cards as “commercial” and all five parcels were zoned as commercial. Moreover,

the trial court noted in a footnotes on page 10 of its decision that just eight months after

the initial sales transactions involving appellant, appellant, in August of 2020, sold an
Stark County, Case No. 2021CA00030                                                      9


additional eight acres of property that Miller had categorized as “Property Two type

properties for $1,800,000 which would represent a value of $225,000 per acre. The trial

court, in its decision, stated that “[t]his contrast is particularly striking when one considers

that Mr. Miller’s appraisal results in an average per-acre price of just $75,000 (a total of

43.49 acres with a taxable value of $3,253,000).” The trial court found that the actual

sale price per acre was more persuasive than the “theoretical per-acre valuation”

suggested by Miller.

       {¶27} Based on the forgoing, we find that the trial court did not abuse its discretion

in affirming the decision of the Board of Revision. The trial court’s well-reasoned decision

was not arbitrary, unconscionable or unreasonable.

       {¶28} Appellant’s sole assignment of error is, therefore, overruled.

       {¶29} Accordingly, the judgment of the Stark County Court of Common Pleas is

affirmed.

By: Baldwin, P.J.

Gwin, J. and

Wise, John, J. concur.